DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed May 21, 2022, with respect to priority date of Li et al (US 2020/0413082) have been fully considered and are persuasive.  The Non-Final of May 21, 2022 has been withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al (US 10,523,964, hereafter Chaung) in view of Xiu et al (US 2021/0409750, hereafter Xiu).
As per claim 1, Chuang discloses a method of decoding a video, the method comprising:
deriving an LO motion vector and an L1 motion vector of a current block (column 23 lines 9 and 10);
deriving an LO prediction sample for a first position in the current block based on the LO motion vector and the L1 motion vector (column 23 lines 20);
deriving an L1 prediction sample for a first position in the current block based on the L1 motion vector (column 23 lines 20);
determining whether a bidirectional optical flow is applied to the current block or not (column 29 lines 49 – 55);
deriving a refine motion vector for a sub-block including the first position when it is determined to apply the bidirectional optical flow (column 23 lines 20 – 23);
deriving a refine prediction data for the first position based on the refine motion vector (column 23 line 20); and
obtaining a prediction sample for the first position by using the LO prediction sample, the L1 prediction sample and the refine prediction data (column 23 lines 20).
However, Chuang does not explicitly teach wherein a determination of whether to apply the bidirectional optical flow to the current block or not is based on whether a combined prediction method is applied to the current block or not, the combined prediction method representing a prediction method that intra prediction and inter prediction are combined, and wherein the bidirectional optical flow is applied to the current block when the combined prediction method is not applied to the current block.
In the same field of endeavor, Xiu teaches wherein a determination of whether to apply the bidirectional optical flow to the current block or not is based on whether a combined prediction method is applied to the current block or not, the combined prediction method representing a prediction method that intra prediction and inter prediction are combined, and wherein the bidirectional optical flow is applied to the current block when the combined prediction method is not applied to the current block (¶ 71; claim 1 and 10).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Chuang with Xiu.  The advantage is improvement in image quality.
Regarding claim 6, arguments analogous to those presented for claim 1 are applicable for claim 6.
Regarding claim 11, arguments analogous to those presented for claim 1 are applicable for claim 11.

Claim 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Chuang in view of Xiu in further view of Park et al (US 2020/0314445, hereafter Park).
As per claim 4, Chuang discloses the method of claim 1.
However, Chuang in view of Xiu does not teach the determination of whether to apply the bidirectional optical flow to the current block or not is further based on whether a difference in a picture order count between a current picture and an L0 reference picture is the same as a difference in the picture order count between an L1 reference picture and the current picture.
In the same field of endeavor, Park teaches the determination of whether to apply the bidirectional optical flow to the current block or not is further based on whether a difference in a picture order count between a current picture and an L0 reference picture is the same as a difference in the picture order count between an L1 reference picture and the current picture (¶ 382).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Chuang in view of Xiu in further view of Park.  The advantage is improvement in image quality.
Regarding claim 9, arguments analogous to those presented for claim 4 are applicable for claim 9.


Claim 3, 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Xiu in further view of Zhao et al (US 2020/0252640, hereafter Zhao).
As per claim 3, Chuang in view of Xiu discloses the method of claim 1.
However, Chuang in view of Xiu does not explicitly teach wherein the refine prediction sample 124Docket No.0129-0019 is derived based on a first difference between an L1 horizontal directional gradient and an LO horizontal directional gradient and a second difference between an L1 vertical directional gradient and an LO vertical directional gradient for the first position.
In the same field of endeavor, Zhao teaches wherein the refine prediction sample 124Docket No.0129-0019 is derived based on a first difference between an L1 horizontal directional gradient and an LO horizontal directional gradient and a second difference between an L1 vertical directional gradient and an LO vertical directional gradient for the first position (¶ 141 - 146).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Chuang in view of Xiu in further view of Zhao.  The advantage is improvement in image quality.
As per claim 5, Chuang in view of Xiu discloses the method of claim 1.
However, Chuang in view of Xiu does not explicitly teach wherein whether the bidirectional optical flow is applied to the current block or not is determined based on whether at least one of a width or a height of the current block is equal to or greater than a threshold value.
In the same field of endeavor, Zhao teaches wherein whether the bidirectional optical flow is applied to the current block or not is determined based on whether at least one of a width or a height of the current block is equal to or greater than a threshold value (¶ 140; According to some aspects of the disclosure, a motion refinement technique that is referred to as bi-directional optical flow (BDOF) mode is used in inter prediction. BDOF is also referred to as BIO in some examples. BDOF is used to refine the bi-prediction signal of a CU at the 4×4 sub-block level. BDOF is applied to a CU when the CU satisfies the following conditions: 1) the CU's height is not 4).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Chuang in view of Xiu in further view of Zhao.  The advantage is improvement in image quality.
Regarding claim 8, arguments analogous to those presented for claim 3 are applicable for claim 8.
Regarding claim 10, arguments analogous to those presented for claim 5 are applicable for claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487